Per Curiam.

There is substantial evidence in the record before us to support the factual finding of the Unemployment Insurance Appeal Board that these claimants-respondents lost their employment involuntarily and not because of a strike, lockout, or other industrial controversy in the establishment in which they were employed (Labor Law, § 592, subd. 1). Accordingly that finding is binding upon us (Labor Law, § 623; Matter of Morton, 284 N. Y. 167, 171). We pass on no other issue. Specifically, we reserve the question whether the regular pattern of work of longshoremen, checkers and harbormasters, viewed over a reasonable period of time and in relation to any pertinent specific union contract, constitutes “ employment ” within the meaning of the Unemployment Insurance Law (Labor Law, art. 18). (See Matson Terminals, Inc., v. California Employment Comm., 24 Cal. 2d 695.)
The order should be affirmed, with costs.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Order affirmed.